Citation Nr: 9921666	
Decision Date: 08/02/99    Archive Date: 08/12/99

DOCKET NO.  98-15 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hearing loss.  


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from April 
1969 to December 1970 and from November 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied entitlement 
to service connection for hearing loss.  

The Board notes that the veteran has pursued this appeal 
without the assistance of a representative.  While the 
veteran is free to proceed in this manner, the Board simply 
reminds him that assistance, and representation, is available 
from any number of accredited veterans' service organizations 
and his state's veterans' department.


REMAND

The veteran asserts that he developed hearing loss as a 
result of his military service in Vietnam.  The evidence of 
record reveals that the veteran had active military service 
from April 1969 to December 1970.  Upon separation from 
active service the veteran apparently entered the reserves 
and continued as a reservist until he was called to active 
military service from November 1990 to May 1991 during the 
Persian Gulf War.

The RO has not obtained complete copies of the veteran's 
service medical records from his period of reserve service.  
This should be done.  VA's duty to assist is heightened when 
records are in the control of a government agency.  Gobber v. 
Derwinski, 2 Vet. App. 470 (1992).  

The veteran should also be accorded a VA audiology 
examination.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has also 
held that, when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Halstead v. Derwinski, 3 Vet. App. 
213 (1992).   

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issue on appeal without first 
obtaining all the pertinent evidence that is missing and 
scheduling the veteran for another VA disability compensation 
examination.  The case is REMANDED to the RO for the 
following development:

1.  The RO should secure the veteran's 
service medical records from his period 
of reserve military service and his 
period of active military service from 
November 1990 to May 1991.

2.  Following the above, the veteran 
should be accorded a VA audiology 
examination.  The report of examination 
should include a detailed account of all 
manifestations of hearing loss found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner is 
asked to review the veteran's service 
medical records and should offer an 
opinion as to whether the veteran's 
hearing loss, which pre-existed his period 
of active service which began in November 
1990, increased in severity beyond its 
natural progression, or was aggravated, 
during the period of active service from 
November 1990 to May 1991.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner.  The examiner should provide 
complete rationale for all conclusions 
reached.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

4.  Subsequently, the RO should consider 
the issue on appeal.  


Once the foregoing has been accomplished, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, the veteran should be furnished a supplemental 
statement of the case covering all the pertinent evidence, 
law and regulatory criteria and should be afforded a 
reasonable period of time in which to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

Further adjudication of the question involving service 
connection for hearing loss will be postponed until the 
remand action is completed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










